Appeal from an order of the Supreme Court, Ulster County, denying appellant’s cross motion for leave to serve an amended answer to interpose the defense of res judicata and collateral estoppel. In the instant case the very same claims of res judicata and estoppel by way of stipulation were fully argued and passed on by this court (34 A D 2d 860), and thus there cannot be said to have been an abuse of discretion in Special Term’s denial of the instant motion. Order affirmed, with costs. Staley, Jr., J. P., Cooke, Sweeney, Kane and Reynolds, JJ., concur.